             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          8:17CR59
    vs.
                                                   ORDER
HEATHER FRANK,
               Defendant.


    IT IS ORDERED that:

    1.    The Defendant's Unopposed Motion to Continue Disposition
          Hearing (filing 161) is granted.

    2.    Defendant Heather Frank’s violation of supervised release
          hearing is continued to January 23, 2020, at 11:00 a.m., before
          the undersigned Chief United States District Judge, in
          Courtroom No. 1, Roman L. Hruska Federal Courthouse, 111
          South 18th Plaza, Omaha, Nebraska. The defendant shall be
          present at the hearing.

    Dated this 16th day of September, 2019.

                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge
